Exhibit 23.1 Consent of Independent Registered Public Accounting Firm New Source Energy Partners L.P. Oklahoma City, Oklahoma We hereby consent to the incorporation by reference in the registration statement on FormS-8 (No. 333-186673) of New Source Energy Partners L.P. of our report dated June 14, 2013, relating to the statements of revenues and direct operating expenses of the Acquisition Properties for the years ended December 31, 2011 and 2012, which appears in this Form 8-K/A. /s/ BDO USA, LLP Austin, Texas June 14, 2013
